Title: From George Washington to Leven Powell, 21 December 1786
From: Washington, George
To: Powell, Leven



Dear Sir,
Mount Vernon Decr 21st [17]86

Your favor of the 18th came to hand last night—I by no means wish you to put your self to the smallest inconvenience in hastening the Buck Wheat down—If you have it secured, so as that I may rely upon it, in due season, it is all I want. The disappointments I sustained last year, in Seeds that were expected, made me anxious to obtain, long before Seed time, all I should want; because having them in hand I hazarded nothing.
I will thank you for the information promised, respecting this Grain when the other load is sent—which I again desire may not be till it suits your convenience. With great esteem & regard—I am Dear Sir Yr Obedt Hble Ser ⟨vt⟩

Go: Washington

